Citation Nr: 9920636	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  95-42 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic peripheral 
neuropathy, claimed as secondary to Agent Orange exposure.

2.  Entitlement to a temporary total disability evaluation 
for a period of hospitalization pursuant to 38 C.F.R. § 4.29.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from August 1966 to July 
1970, which included service in Vietnam.

The instant appeal as to the peripheral neuropathy claim 
arose from a January 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Montgomery, 
Alabama, which denied a claim for service connection for 
peripheral neuropathy secondary to Agent Orange exposure.  
The instant appeal as to the temporary total rating claim 
arose from an April 1995 rating decision which denied a claim 
for a temporary total rating based on a period of VA 
hospitalization in January and February 1995.  This case was 
remanded by the Board of Veterans' Appeals (Board) in January 
1998 for further development.

The appellant appeared before the undersigned member of the 
Board at a personal hearing in Washington, D.C. in September 
1997, and was afforded an opportunity to present argument and 
testimony in support of the issues addressed in this 
decision.  In a letter, received in July 1998, the appellant 
stated that he wished to appear personally before the Board 
in Washington, D.C.  

The Board has considered this request for a second hearing 
before the Board seriously as providing appellants a forum in 
which to express their contentions is one of the important 
functions which personal hearings serve.  38 C.F.R. 
§ 20.700(b) (1998).  Furthermore, the Board is prohibited 
from deciding any appeal until the appellant has been 
afforded the opportunity for a hearing.  38 U.S.C.A. 
§ 7107(b) (West Supp. 1999).  However, a review of the record 
reveals that the appellant has submitted written argument in 
support of his claim and has testified regarding his 
temporary total rating claim in two hearings, one before RO 
personnel.  Thus, the appellant has been afforded two 
opportunities for hearings as regards the temporary total 
rating, including one before the Board on both issues 
presently on appeal.  He presented lengthy testimony at each 
hearing, and he submitted written argument for the Board to 
review.  In light of the many opportunities, including two 
hearings and the acceptance of written submissions, which 
have been provided during the course of this appeal to allow 
the appellant to state his arguments, the Board holds that 
the requirements of 38 U.S.C.A. § 7107(b) (West 1999) and 
38 C.F.R. § 20.700(b) (1998) have been satisfied.

Under governing regulation, testimony and/or argument which 
is irrelevant to the issues on appeal or which is unduly 
repetitious may be excluded from the hearing forum at the 
discretion of the presiding Board member(s).  38 C.F.R. 
§ 20.700(c) (1998).  It appears that the veteran has already 
adequately availed himself of the opportunity to present 
argument and has explained his contentions at length and that 
the Board is under no legal obligation to provide another 
hearing in the absence of a proffer from the appellant 
tending to show that his hearing testimony would indeed prove 
to be relevant and non-repetitious.  There is no such 
assurance currently contained in the record.  Providing for 
another hearing before a Board member sitting in Washington, 
D.C., would thus go against the interests of judicial and 
administrative economy and efficiency and merely serve to 
delay a final decision on the appellant's appeal, which has 
already been pending for a period of several years.  
Therefore, the appellant's desire for another opportunity to 
express his contentions, does not, in this case, constitute 
good cause for holding another hearing.  The appellant's 
request for another hearing is therefore denied.  This 
decision serves as notice of the denial of the request for 
another hearing.


FINDINGS OF FACT

1.  The evidence of record does not show that the veteran was 
exposed to Agent Orange during service.

2.  The evidence of record does not show that the appellant 
ever developed acute and subacute peripheral neuropathy.

3.  The appellant was hospitalized from January 14, 1995, to 
February 20, 1995, at the Tuscaloosa, Florida, VA Medical 
Center (MC) , for detoxification related to drug abuse and 
exacerbation of service-connected post-traumatic stress 
disorder (PTSD).


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for chronic 
peripheral neuropathy is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria for the assignment of a temporary total 
rating for hospitalization in excess of 21 days for service-
connected disability are met.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 4.29 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Chronic peripheral neuropathy

The appellant contends, in substance, that he has chronic 
peripheral neuropathy in the lower extremities as a result of 
Agent Orange exposure; therefore, he believes service 
connection is warranted for this disorder.  

Under 38 U.S.C.A. § 1110 compensation will be provided if it 
is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

Before service connection may be decided, however, the 
initial question for resolution is whether the veteran has 
submitted a well-grounded claim in accordance with 
38 U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 
Vet.App. 78 (1990). "[I]n order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service disease or 
injury and the current disability (medical evidence)."  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995)(citations 
omitted).  The Board finds that this requirement has not been 
satisfied for the veteran's claim for entitlement to service 
connection for chronic peripheral neuropathy.

VA regulations presume that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam era was exposed to certain herbicide 
agents if he has one of the diseases listed in 38 C.F.R. 
§ 3.309(e), unless there is affirmative evidence to the 
contrary.  38 C.F.R. § 3.307(a)(6)(iii) (1996).  In this 
case, the veteran's service personnel records show that he 
served in the Republic of Vietnam during the Vietnam era.  
38 C.F.R. § 3.2 (1996).

By regulatory amendment effective November 7, 1996, 
substantive changes were made to the listing of diseases 
subject to presumptive service connection as a result of 
exposure to certain herbicide agents, adding "acute and 
subacute peripheral neuropathy" to the listing of diseases 
that are subject to presumptive service connection.  See 61 
Fed. Reg. 57,586-57,589 (1996).  The regulations define acute 
and subacute peripheral neuropathy as "transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset."  38 C.F.R. § 3.309(e) Note 2 (1998).

However, the Board does not find the presumption for acute 
and subacute peripheral neuropathy to apply in this case 
because the veteran does not assert that his peripheral 
neuropathy was transient and resolved within two years of the 
date of onset.  Instead, he asserts that he currently has 
chronic peripheral neuropathy, over 28 years after his 
separation from service and his last possible date of 
exposure to an herbicide agent in service.  Also, there is no 
medical evidence which tends to show that the veteran had 
transient peripheral neuropathy as described in 38 C.F.R. 
§ 3.309(e) Note 2 (1998).

Further, the Board notes that chronic peripheral neuropathy, 
which the veteran and his private physician assert he has, is 
not included in the list of diseases subject to presumptive 
service connection as a result of exposure to certain 
herbicide agents.  Pursuant to the standards of the Agent 
Orange Act, the VA has determined that the evidence against 
an association between herbicide exposure and chronic 
peripheral neuropathy outweighed the evidence for such an 
association and published a notice of that determination, 
including an explanation of the scientific basis for that 
determination, in the Federal Register of August 8, 1996.  
See 61 Fed. Reg. 41422, 41446-47 (1996).

Because there is no evidence of record that the appellant's 
claimed chronic peripheral neuropathy would be presumptively 
service connected under 38 C.F.R. § 3.309(e), the Board 
concludes that, based on the evidence presently of record, 
the appellant has not submitted a well-grounded claim for 
presumptive service connection.  See McCartt v. West, 12 Vet. 
App. 164, 167 (1999); Brock v. Brown, 10 Vet.App. 155, 162 
(1997).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit recently determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).  

Private medical records, specifically September 1996 and June 
1997 statements from J. R. Schneider, M. D., diagnosed the 
veteran with chronic peripheral neuropathy secondary to 
exposure to herbicides.  Presumed credible for purposes of 
determining whether the appellant's claim is well grounded, 
this letter constitutes medical evidence of a current 
disability and of a nexus between Agent Orange exposure and 
the appellant's chronic peripheral neuropathy.  See Savage v. 
Gober, 10 Vet.App. 488, 496 (1997) (for threshold 
determination of well groundedness, evidence in support of 
claim is presumed credible and is not subject to weighing); 
cf. Swann v. Brown, 5 Vet.App. 229, 233 (1993) (Court found 
that Board, in adjudicating claim on merits, was justified in 
attributing little weight to doctors' opinions based on 
history related by appellant).

However, the Board finds that the veteran's claim for service 
connection for chronic peripheral neuropathy on a direct 
basis is not well-grounded because he has not submitted 
evidence of exposure to Agent Orange during service.  Since 
there is no evidence that the appellant developed a disease 
listed in 38 C.F.R. § 3.309(e), the presumption of in-service 
exposure does not apply.  See McCartt v. West, 12 Vet. App. 
164, 168 (1999).  During a July 1990 VA examination, the 
report noted that the veteran reported that he had been in 
areas of Vietnam that had been sprayed by Agent Orange.  
However, the report also noted that the veteran "had no 
direct contact with Agent-Orange nor was he ever in an area 
that was being actively sprayed." 

Pursuant to the Board's January 1998 remand, by letter dated 
in February 1998 the veteran was requested to provide any 
additional evidence regarding exposure to herbicide agents in 
service.  The veteran did not respond.  During a March 1998 
VA examination he reported a history of Agent Orange exposure 
while in the Macong delta.  The Board notes that this 
examination report concluded that there was "no evidence of 
a peripheral neuropathy" on examination other than 
complaints of hyperesthesia in the legs.  Nerve conduction 
studies, deemed "crucial to document any neural 
involvement", were ordered; however, medical records 
revealed that the veteran refused the nerve conduction 
studies secondary to pain.

As the evidence cited above does not tend to show that it is 
plausible that the veteran was exposed to Agent Orange during 
service, the Board finds that the veteran's claim for service 
connection for chronic peripheral neuropathy on a direct 
basis is not well-grounded.  By his own admission in 1990, he 
was never in an area that was being actively sprayed with 
herbicides and he did not have any direct contact with 
herbicides.  The Board also finds that the veteran's position 
on board a U.S. Navy vessel makes it less likely that he was 
exposed to Agent Orange or any other herbicide in service.

There is no duty to assist further in the development of this 
claim, because such additional development would be futile.  
See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where a 
claimant refers to a specific source of evidence that could 
make his claim plausible, VA has a duty to inform him of the 
necessity to submit that evidence to complete his application 
for benefits.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
VA has no outstanding duty to inform the veteran of the 
necessity to submit certain evidence to complete his 
application for VA benefits, 38 U.S.C.A. § 5103(a) (West 
1991), in this case, because nothing in the record suggests 
the existence of evidence that might establish a well-
grounded claim for service connection for chronic peripheral 
neuropathy.


Temporary total disability evaluation

The appellant asserts that he should receive a temporary 
total disability evaluation based on his hospitalization from 
January 14, 1995, to February 20, 1995, at the Tuscaloosa, 
Florida VAMC as during that time he received treatment for 
his service-connected PTSD.

The pertinent regulations require that "a service-connected 
disability has required hospital treatment in a Department of 
Veterans Affairs . . . hospital for a period in excess of 21 
days" in order for an award of a temporary total disability 
rating.  38 C.F.R. § 4.29 (1996).  The regulations also allow 
for a temporary total disability rating where hospital 
admission was for a disability not connected with service 
"if during such hospitalization, hospital treatment for a 
service-connected disability is instituted and continued for 
a period in excess of 21 days."  38 C.F.R. § 4.29(b) (1996).

After reviewing the VA hospital discharge summary and 
progress notes for the period from January 14, 1995, to 
February 20, 1995, the Board cannot unequivocally say 
treatment was not rendered, at least in part, for the 
veteran's service-connected PTSD even though the appellant 
clearly also underwent treatment for a nonservice-connected 
bipolar disorder and substance abuse.

Drug screening performed the day after admission was positive 
for benzodiazepines and cannabis.  A recent opinion of the VA 
Office of the General Counsel held that the Omnibus Budget 
Reconciliation Act of 1990, Pub. L. No. 101-058, § 8052, 
prohibits the payment of compensation for a disability that 
is a result of a veteran's alcohol or drug abuse, whether on 
a direct or secondary basis.  This law applies to claims, as 
here, filed after October 31, 1990.  VA O.G.C. Prec. 02-97 
(Jan. 16, 1997).

However, the Board notes that the hospital discharge summary 
reflects that the diagnoses treated included PTSD.  
Furthermore, on initial mental status examination, the 
appellant was "hostile, easily angered, and combative", and 
he was confused.  His memory and judgment were impaired, and 
his insight was "verbal only."  The veteran was treated on 
the psychiatric ward with medication.

In view of the above, the Board find that the preponderance 
of the evidence supports entitlement to a temporary total 
rating under 38 C.F.R. § 4.29 (1998).



ORDER

A claim for entitlement to service connection for chronic 
peripheral neuropathy is denied, and a claim for a temporary 
total rating based on a period of VA hospitalization in 
January and February 1995 is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

